Exhibit 10.4

OFFICE DEPOT, INC.

CORPORATE ANNUAL BONUS PLAN

Section 1

Purpose and Effective Date

The purpose of the Plan is to provide annual incentive compensation to select
employees of the Employer Group who make substantial contributions to the
success of the Company’s business, to provide a means for eligible employees to
participate in this success, and to assist in attracting and retaining the
highest quality individuals to key positions. The Plan shall apply to annual
incentive awards granted on or after June 19, 2015.

Section 2

Definitions

The following terms, when written in this Plan with initial capital letters,
shall have the respective meanings set forth below (unless the context indicates
otherwise).

 

(a) “Award” means the amount authorized for payment to a Participant in
connection with the achievement of one or more Performance Targets or upon
satisfaction of such other conditions that the Committee may establish. An Award
may be either a Qualified Performance-Based Award or a General Award.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended from time to time. All citations to Sections of the Code are
to such Sections as they are currently designated and any reference to such
Sections shall include the provisions thereof as they may from time to time be
amended or renumbered as well as any successor provisions and any applicable
regulations.

 

(d) “Committee” means the Compensation Committee of the Board, as the same from
time to time may be constituted, or any other committee designated by the Board
to have responsibility for administering all or a part of this Plan.

 

(e) “Company” means Office Depot, Inc. and its successors and assigns.

 

(f) “Employee” means any employee of any member of the Employer Group.

 

(g) “Employer” means the member of the Employer Group by whom the Participant is
employed at the time in question.

 

(h) “Employer Group” means the Company and its direct and indirect subsidiaries.

 

(i) “Exception” means the performance-based compensation exception to the
deductibility limitation of Code Section 162(m).

 

(j) “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended from time to time. All citations to Sections of the
Exchange Act are to such Sections as they are currently designated and any
reference to such Sections shall include the provisions thereof as they may from
time to time be amended or renumbered as well as any successor provisions and
any applicable regulations.

 

(k) “General Award” means an Award that is not a Qualified Performance-Based
Award.

 

(l) “Measurement Period” means, generally, the Company’s fiscal year. However,
the Committee may, at the time a Performance Target is established, specify a
different period over which performance shall be measured against such
Performance Target.

 

1



--------------------------------------------------------------------------------

(m) “Negative Discretion” means the absolute and unrestricted discretion that
the Committee may exercise to reduce, but not increase, the amount of an Award
that otherwise would be payable to a Participant in connection with the
attainment of a Performance Target under an Award for any reason, including but
not limited to the Committee’s determination that the Performance Target has
become an inappropriate measure of achievement, a change in the employment
status, position or duties of the Participant, or unsatisfactory performance of
the Participant. It is expressly permissible to reduce the amount otherwise
payable to zero.

 

(n) “Participant” means any Employee whom the Committee designates as eligible
for an Award under Section 3.

 

(o) “Performance Target” means one or more specified performance goals that are
used in determining (i) whether to make an Award to a Participant, or (ii) the
amount of any Award, as described in Section 5.

 

(p) “Plan” means this Office Depot, Inc. Corporate Annual Bonus Plan, as it may
be amended from time to time.

 

(q) “Qualified Performance-Based Award” means an Award (or a specified portion
of an Award) to a Participant that is intended to satisfy the requirements of
the Exception.

 

(r) “Section 409A” means Code Section 409A and the Treasury rulings and
regulations thereunder.

 

(s) “Treasury” means the United States Department of the Treasury.

Section 3

Eligibility

The Committee shall determine, from time to time, those Employees who are
eligible to be granted Awards for a Measurement Period pursuant to Section 5
below, thereby causing them to become Participants. The Committee shall
determine whether an Employee is selected as a Participant separately for each
Measurement Period. Accordingly, an Employee who is a Participant for one
Measurement Period may be excluded from Participant status with respect to any
other Measurement Period.

Section 4

Administration of Plan

 

(a) This Plan shall be administered by the Committee. Each member of the
Committee shall be both a member of the Board and shall satisfy the “outside
director” (or any similar successor requirements) of Code Section 162(m). The
Committee shall have full power, discretion and authority to (i) construe and
interpret the Plan (including any part thereof and the terms employed in the
Plan), and (ii) make, amend and rescind such rules and regulations for the
administration of the Plan as it deems advisable. Any determination by the
Committee in administering, interpreting or construing the Plan in accordance
with this Section shall be final, conclusive and binding upon all persons for
all purposes. The Committee may delegate its responsibilities under the Plan to
such individuals, including members of management, as the Committee may deem
appropriate, provided that the Committee shall not delegate its responsibilities
with respect to an opportunity to receive a Qualified Performance-Based Award to
the extent such delegation would cause such Award to fail to satisfy the
requirements of the Exception.

 

(b) The Committee’s decisions and determinations under the Plan, and with
respect to any Award opportunity or Award, need not be uniform and may be made
selectively among Award opportunities, Awards or Participants, whether or not
such opportunities or Awards are similar or whether the Participants are
similarly situated.

 

2



--------------------------------------------------------------------------------

(c) The Committee may employ such legal counsel, including, without limitation,
independent legal counsel and counsel regularly employed by the Company,
consultants and agents as the Committee may deem appropriate for the
administration of the Plan and may rely upon any opinion received from any such
counsel or consultant and any computations received from any such consultant or
agent.

 

(d) No member or former member of the Committee or the Board or person to whom
the Committee has delegated responsibility under the Plan shall be liable for
any action or determination made in good faith with respect to the Plan or any
Award granted under it. The Company shall indemnify and hold harmless each
member and former member of the Committee and the Board against all cost or
expense (including counsel fees and expenses) or liability (including any sum
paid in settlement of a claim with the approval of the Board) arising out of any
act or omission to act in connection with the Plan, unless arising out of such
member’s or former member’s own willful misconduct, fraud, bad faith or as
expressly prohibited by statute. Such indemnification shall be in addition
(without duplication) to any rights to indemnification or insurance the member
or former member may have as a director or under the by-laws of the Company or
otherwise.

Section 5

Grant and Payment of Award

 

(a) The Committee may assign to an individual who is a Participant for a
Measurement Period an Award opportunity that makes it possible for the
Participant to receive, upon attainment of any applicable Performance Target and
subject to Negative Discretion, an incentive Award for that Measurement Period.
The Committee may establish different Award opportunities for different
Participants or groups of Participants.

 

(b) If the Committee intends to assign an opportunity to receive a Qualified
Performance-Based Award, the Committee shall designate the Award opportunity as
such in writing at the time the Award opportunity is established. Any such
designation is irrevocable. To the extent the Committee does not designate an
Award opportunity as an opportunity to receive a Qualified Performance-Based
Award at the time the Award opportunity is established, it shall be an
opportunity to receive a General Award.

 

(c) The maximum aggregate dollar amount of compensation that may be payable to
an individual Participant with respect to one or more Qualified
Performance-Based Awards granted in any single fiscal year of the Company and
having Measurement Period(s) of one fiscal year or less shall be $5 million;
provided, however, that if one or more Qualified Performance-Based Awards
granted in any single fiscal year of the Company have Measurement Period(s) that
span more than one fiscal year of the Company, then the maximum aggregate dollar
amount of compensation that may be payable to the Participant with respect to
such Qualified Performance-Based Awards shall be $5 million multiplied by the
total number of whole or partial fiscal years of the Company spanned by such
Measurement Periods.

 

(d)

If the Committee assigns a Participant an opportunity to receive a Qualified
Performance-Based Award, the Committee shall establish at least one Performance
Target that is intended to permit the Award to satisfy the Exception with
respect to the Qualified Performance-Based Award and shall determine the maximum
dollar amount of compensation payable under the Qualified Performance-Based
Award for attainment of such Performance Target. The Committee may also
establish lower dollar amounts of compensation payable for lower levels of
achievement with respect to the Performance Target and may also establish one or
more threshold levels of achievement with respect to the Performance Target in
order for any compensation to be paid pursuant to the Qualified
Performance-Based Award. If none of the threshold levels of achievement with
respect to the Performance Target intended to permit the Award to satisfy the
Exception are attained, no compensation may be paid pursuant to the Qualified
Performance-Based Award. The Committee shall establish in writing the
Performance Target intended to permit the Award to satisfy the Exception within
the first 90 days of the Measurement Period and at a time when the outcome of
the Performance Target is

 

3



--------------------------------------------------------------------------------

  substantially uncertain. Notwithstanding the 90-day deadline specified in the
prior sentence, in the event that a Measurement Period (or a Participant’s
service during a Measurement Period) is expected to be less than 12 months, the
Committee shall establish in writing the Performance Target intended to permit
the Award to satisfy the Exception on or before the date when 25% of the
Measurement Period (or a Participant’s service during the Measurement Period),
as each is scheduled in good faith at the time the goal is established, has
elapsed. In addition to specifying the Performance Target intended to permit the
Award to satisfy the Exception, the Committee may specify one or more additional
Performance Targets, or such other conditions and criteria as it chooses, to
guide the exercise of its Negative Discretion and thereby determine the final
amount payable to the Participant under the Qualified Performance-Based Award.

 

(e) In the case of a Qualified Performance-Based Award, the Performance Target
intended to permit the Award to satisfy the Exception shall be stated as levels
of, or growth or changes in, or other objective specification of performance
with respect to one or more of the following performance criteria: earnings,
earnings before income taxes; earnings before interest and taxes (EBIT);
earnings before interest, taxes, depreciation and amortization (EBITDA);
earnings before interest, taxes, depreciation, amortization and rent (EBITDAR);
gross margin; operating margin; profit margin; market value added; market share;
revenue; revenue growth; return measures (including but not limited to return on
equity, return on shareholders’ equity, return on investment, return on assets,
return on net assets, return on capital, return on sales, and return on invested
capital); total shareholder return; profit; economic profit; capitalized
economic profit; operating profit; after-tax profit; net operating profit after
tax (NOPAT); pre-tax profit; cash; cash flow measures (including but not limited
to operating cash flow; free cash flow; cash flow return; cash flow per share;
and free cash flow per share); earnings per share (EPS); consolidated pre-tax
earnings; net earnings; operating earnings; segment income; economic value
added; net income; net income from continuing operations available to common
shareholders excluding special items; operating income; adjusted operating
income; assets; sales; net sales; sales volume; sales growth; net sales growth;
comparable store sales; sales per square foot; inventory turnover; inventory
turnover ratio; productivity ratios; debt/capital ratio; return on total
capital; cost; unit cost; cost control; expense targets or ratios, charge-off
levels; operating efficiency; operating expenses; customer satisfaction;
improvement in or attainment of expense levels; working capital; working capital
targets; improvement in or attainment of working capital levels; debt; debt to
equity ratio; debt reduction; capital targets; capital expenditures;
price/earnings growth ratio; acquisitions, dispositions, projects or other
specific events, transactions or strategic milestones; the Company’s common
stock price (and stock price appreciation, either in absolute terms or in
relationship to the appreciation among members of a peer group determined by the
Committee); and book value per share. All criteria may be measured on a
Generally Accepted Accounting Principles (“GAAP”) basis, adjusted GAAP basis, or
non-GAAP basis.

 

(f) If the Committee assigns a Participant an opportunity to receive a General
Award, the amount of compensation payable under the General Award may be stated
as a dollar amount or as a percentage of the Participant’s base compensation.
The Committee may provide for a threshold level of performance below which no
amount of compensation will be paid and a maximum level of performance above
which no additional amount will be paid, and it may provide for the payment of
differing amounts of compensation for different levels of performance. In
addition, nothing in the Plan shall be construed as limiting the Committee’s
discretion to provide a General Award to a Participant without first assigning
an Award opportunity.

 

(g) In the case of a General Award, and when selecting targets to guide the
exercise of Negative Discretion with respect to a Qualified Performance-Based
Award, the Committee may establish one or more Performance Targets that are
based on categories of performance that are listed in or are different than
those set forth in Section 5(e).

 

(h)

If the Committee makes the opportunity to receive an Award subject to a
Performance Target, the Committee shall adopt or confirm a written definition of
that Performance Target at the time the Performance Target is established,
provided that the Committee shall have the discretion to forgo such written
definition in connection with a General Award. The Performance Target for an
Award may be described in terms of Company-wide objectives or objectives that
are related to a specific division,

 

4



--------------------------------------------------------------------------------

  subsidiary, Employer, department, region, or function in which the Participant
is employed or as some combination of these (as alternatives or otherwise). A
Performance Target may be measured on an absolute basis or relative to a
pre-established target, results for a previous year, the performance of other
corporations, or a stock market or other index. If the Committee specifies more
than one individual performance goal in defining a Performance Target, the
Committee shall also specify, in writing, whether one, all or some other number
of such goals must be attained in order for the Performance Target to be met.

 

(i) For each Award that has been made subject to a Performance Target, within 90
days following the end of each Measurement Period, the Committee shall determine
whether the Performance Target for such Measurement Period has been satisfied. A
Qualified Performance-Based Award may not be paid out unless and until the
Committee has made a final written certification that the Performance Target
intended to permit such Award to satisfy the Exception has, in fact, been
satisfied. This may be accomplished through approved minutes of the Committee
meeting (or by some other form of written certification). In addition, prior to
paying out an Award, the Committee shall complete the exercise of its Negative
Discretion or shall decide not to apply Negative Discretion. In this regard, the
Committee shall determine whether any Performance Target or other conditions or
criteria specified to guide the exercise of its Negative Discretion were
satisfied and thereby make a final determination with respect to an Award
opportunity. Thereafter, the Company shall pay any compensation payable in
respect of Awards to Participants in cash or in shares of Common Stock of the
Company pursuant to a stockholder-approved compensation plan maintained by the
Company or in a combination thereof, as determined by the Committee in its
discretion, as soon as reasonably practicable, but no later than the fifteenth
day of the third month that begins after the month containing the end of the
Measurement Period; provided, however, that the Committee may permit the
deferral of such compensation under a deferred compensation plan of the
Employer. If a Performance Target applicable to the opportunity to receive a
General Award (but not a Qualified Performance-Based Award) for a Measurement
Period is not achieved, the Committee in its sole discretion may pay out all or
a portion of that General Award based on such criteria as the Committee deems
appropriate, including without limitation individual performance, Company-wide
performance or the performance of the specific division, subsidiary, Employer,
department, region, or function employing the Participant.

 

(j)

In determining whether any Performance Target has been satisfied, the Committee
may exclude any or all extraordinary items and other items that are unusual or
non-recurring, including but not limited to (i) charges, costs, benefits, gains
or income associated with reorganizations or restructurings of the Employer
Group, discontinued operations, goodwill, other intangible assets, long-lived
assets (non-cash), real estate strategy (e.g., costs related to lease
terminations or facility closure obligations), litigation or the resolution of
litigation (e.g., attorneys’ fees, settlements or judgments), or currency or
commodity fluctuations; and (ii) the effects of changes in applicable laws,
regulations or accounting principles. In addition, the Committee may adjust any
Performance Target for a Measurement Period as it deems equitable to recognize
unusual or non-recurring events affecting the Employer Group, changes in tax
laws or regulations or accounting procedures, mergers, acquisitions and
divestitures, or any other factors as the Committee may determine (including
adjustments that would result in the Company’s payment of non-deductible
compensation under a General Award). In the case of Qualified Performance-Based
Awards, such exclusions and adjustments may only apply to the extent the
Committee specifies in writing (not later than the time Performance Targets are
required to be established) which exclusions and adjustments the Committee will
apply to determine whether a Performance Target has been satisfied, as well as
an objective manner for applying them, or to the extent that the Committee
determines (if such determination is memorialized in writing) that they may
apply without adversely affecting the Award’s status as a Qualified
Performance-Based Award. To the extent that a Performance Target is based on the
price of the Company’s common stock, then in the event of any stock dividend,
stock split, combination of shares, recapitalization or other change in the
capital structure of the Company, any merger, consolidation, spin-off,
reorganization, partial or complete liquidation or other distribution of assets
(other than a normal cash dividend), issuance of rights or warrants to purchase
securities or any other corporate transaction having an effect similar to any of
the foregoing, the Committee shall make or provide for such adjustments in such
Performance Target as the Committee in its sole discretion may in good faith
determine to be equitably required in order to prevent

 

5



--------------------------------------------------------------------------------

  dilution or enlargement of the rights of Participants. In the case of a
Qualified Performance-Based Award, the Committee’s adjustments as described in
the preceding sentence shall apply only to the extent the Committee determines
that such adjustments will not adversely affect the Award’s status as a
Qualified Performance-Based Award.

 

(k) The Committee may establish rules and procedures for cases where employment
begins after the start of a Measurement Period, or ends before payment of an
Award, to the extent they are consistent with the following:

 

  (i) Generally, if a Participant terminates employment with the Company prior
to the last day of a Measurement Period, any Award opportunity assigned to the
Participant for the Measurement Period shall be cancelled and any Award granted
to the Participant in respect of that Measurement Period shall be forfeited.
However, the Committee may, in its sole discretion and in such manner as it may
from time to time prescribe (including, but not by way of limitation, in
granting an Award or in an individual employment agreement, severance plan or
individual severance agreement), provide that a Participant shall be eligible
for a full or prorated Award in the event of the Participant’s termination of
employment in certain circumstances (including, but not limited to, death,
disability, retirement or reduction in force). In the Committee’s sole
discretion, any such full or prorated Award may be paid under the provisions of
this paragraph (i) prior to when the Performance Target is certified (or without
regard to whether it is certified), provided that an opportunity to receive a
Qualified Performance-Based Award may result in payment of the Award prior to or
without certification of the Performance Target only in connection with death,
disability, or change in control of the Company.

 

  (ii) In the case of a Participant who is hired by an Employer after the
beginning of a Measurement Period, the Committee may in its discretion designate
such newly hired Participant as a Participant for that Measurement Period and
may specify that such newly hired Participant’s Award shall be prorated based on
the period of time the Participant was an Employee or Participant during the
Measurement Period compared to the total duration of the Measurement Period. A
newly hired Participant may be granted a Qualified Performance-Based Award only
to the extent the Participant’s period of service during the Measurement Period
would not cause the Performance Target for such Award to be established later
than permitted by Section 5(d).

 

  (iii) A Participant who is promoted, transferred or otherwise changes
positions and who becomes or ceases to be a Participant during the Measurement
Period may, at the discretion of the Committee and under such rules as the
Committee may from time to time prescribe, be eligible for a prorated Award
based on the period of time the individual was a Participant during the
Measurement Period compared to the total duration of the Measurement Period. If
the individual is a Participant for the entire Measurement Period but has a
promotion, demotion, or other job change during the Measurement Period that
changes the Participant’s Award opportunity for the Measurement Period, the
Participant’s Award will be prorated based on the number of days worked in each
position, the eligible earnings in each position, and the Award opportunity
applicable to each position. Notwithstanding the foregoing, a promotion or job
change cannot (A) increase the amount payable under a Qualified
Performance-Based Award, or (B) cause the Performance Target for a Qualified
Performance-Based Award to be established after the time required by
Section 5(d).

 

  (iv) A Participant who is on a leave of absence for more than 90 days
(consecutive or not) during the Measurement Period may, at the discretion of the
Committee and under such rules as the Committee may from time to time prescribe,
be eligible for a prorated Award based on the number of days worked during the
Measurement Period pursuant to such rules as the Committee may establish.
However, in the case of a Qualified Performance-Based Award, this may not result
in payment prior to certification of (or without regard to) achievement of the
Performance Target that is intended to permit such Award to satisfy the
Exception.

 

(l)

In the event of a change in control of the Company, outstanding Awards will be
treated as specified in the Office Depot, Inc. Executive Change in Control
Severance Plan, as applicable, with respect to Participants

 

6



--------------------------------------------------------------------------------

  who participate in such plan at the time of the change in control. For other
Participants, the Committee may, in its sole discretion and in such manner as it
may from time to time prescribe (including, but not by way of limitation, in
granting an Award or in an individual employment agreement, severance plan or
individual severance agreement), provide that a Participant shall be eligible
for a full or prorated Award in the event of a change in control of the Company.
In the Committee’s sole discretion, any such full or prorated Award may be paid
under the provisions of this Section 5(l) prior to when the Performance Target
is certified (or without regard to whether it is certified).

 

(m) Nothing contained in this Section 5 or elsewhere in this Plan shall
eliminate, impair or otherwise affect the right of the Employer to terminate or
change the employment of any Participant at any time, and a person’s eligibility
for an Award shall not be deemed to, and shall not, result in any agreement,
expressed or implied, by the Employer to retain the person eligible in any
specific position or in its employ for the duration of the Measurement Period
applicable to such Award opportunity (or until the payment date of an Award,
even if an Award is granted).

Section 6

Miscellaneous

 

(a) Neither an Award nor any other right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber
or charge the same shall be void and shall not be recognized or given effect by
the Company.

 

(b) The Plan shall at all times be an unfunded payroll practice and no provision
shall at any time be made with respect to segregating assets of the Company for
payment of any Award. No Participant or any other person shall have any interest
in any particular assets of the Company by reason of the right to receive an
Award under the Plan and any such Participant or any other person shall have
only the rights of a general unsecured creditor of the Company.

 

(c) The Employer Group shall withhold the amount of applicable Federal, State,
or local withholding taxes of any kind required by law to be withheld from
payment of each Award.

 

(d) The Performance Targets and Awards under the Plan will be administered in a
manner intended to qualify payments of Qualified Performance-Based Awards for
the Exception, except when the Committee determines such compliance is not
necessary or desirable. In the event that changes are made to Code
Section 162(m) that permit greater flexibility with respect to Qualified
Performance-Based Awards made under the Plan, the Committee may, subject to the
requirements of Section 8, made any adjustment it deems appropriate.

 

(e)

The Company intends for all payments under this Plan to be exempt from Code
Section 409A as “short-term deferrals” pursuant to Treasury regulation section
1.409A-1(b)(4). However, to the extent that any payment under this Plan does not
qualify for exemption from Section 409A, the Company intends for such payment to
comply with the requirements of Section 409A. Accordingly, to the extent
applicable, this Plan shall at all times be interpreted and operated in
accordance with the requirements of Section 409A. The Company shall take action,
or refrain from taking any action, with respect to the payments and benefits
under this Plan that is reasonably necessary to comply with Section 409A. To the
extent necessary to avoid the imposition of an additional tax under
Section 409A, if the Plan provides for the payment of any deferred compensation
payable or deliverable under this Plan to a Participant on account of the
Participant’s termination of employment, the Plan shall be deemed to:
(i) require payment upon the Participant’s “separation from service” within the
meaning of Section 409A, and (ii) to delay payment until the earliest date of
payment that will result in compliance with the rules of Code
Section 409A(a)(2)(B)(i) (regarding the required six-month delay for payments to
specified employees upon separation from service within the meaning of

 

7



--------------------------------------------------------------------------------

  Section 409A). In the event that any payment under the Plan shall be deemed
not to comply with Section 409A, then neither the Company, the Board, the
Committee nor its or their designees or agents, nor any of their affiliates,
assigns or successors (each a “protected party”) shall be liable to any
Participant or other person for actions, inactions, decisions, indecisions or
any other role in relation to the Plan by a protected party if made or
undertaken in good faith or in reliance on the advice of counsel (who may be
counsel for the Company), or made or undertaken by someone other than a
protected party.

 

(f) Any person who believes he or she is being denied any benefit or right under
the Plan may file a written claim with the Committee. Any claim must be
delivered to the Committee within 90 days of the later of the end of the
Measurement Period to which the claim relates or the specific event giving rise
to the claim. Untimely claims will not be processed and shall be deemed denied.
The Committee, or its designated agent, will notify the claimant of its decision
in writing as soon as administratively practicable. Claims not responded to by
the Committee in writing within 90 days of the date the written claim is
delivered to the Committee shall be deemed denied. The Committee’s decision is
final and conclusive and binding on all persons. No lawsuit relating to the Plan
may be filed before a written claim is filed with the Committee and is denied or
deemed denied and any lawsuit must be filed within one year of such denial or
deemed denial or be forever barred.

 

(g) Payments of Awards shall not be treated as compensation for purposes of any
other compensation or benefit plan, program or arrangement of the Employer
Group, unless either (i) such other plan’s definition of compensation expressly
includes payments made pursuant the Plan, or (ii) the Board or the Committee
determines otherwise.

 

(h) Awards under the Plan and amounts paid pursuant to Awards under the Plan
shall be subject to the terms of the Company’s recoupment (claw-back) policy as
in effect from time to time.

Section 7

Amendment, Suspension or Termination

The Committee may, at any time, amend, suspend or terminate the Plan. No
amendments shall become effective unless approved by affirmative vote of the
Company’s shareholders if such approval is necessary for the continued validity
of the Plan or if the failure to obtain such approval would adversely affect the
compliance of the Plan with Code Section 162(m) or any other rule or regulation.
No amendment or termination shall, when taken as a whole, adversely affect the
compliance of any Qualified Performance-Based Award with the Exception, unless
the written documents related to such action expressly state the intent to do
so.

Section 8

Governing Law

The Plan shall be construed and administered in accordance with the laws of the
State of Florida.

Section 9

Shareholder Approval

The Plan has been adopted by the Committee on April 27, 2015 subject to the
approval of the Company’s shareholders at the 2015 annual shareholders meeting.

 

8